Honorable James A. TuMan            Oolnlon WW-93
        House of Representatives
        Capitol Station                     Re: Whether Ii.B. No. 8, and
        Austin, Texas                           H.B.No. 584 are approprla-
                                                tion bills requiring the
                                                certification of the Comp-
                                                troller of Public Accounts
                                                pursuant to Section 49a ,’
                                                of Article III :of.the Con-
        Dear Mr. Turman:                        stitution of Texas.
               Your letter of April 2, 1957, to which Is attached copies
        of House Bill No. 8 and House Bill No. 584, states that a point of
        order has been raised in aonnection with the consideration of
        these bills by the EducMSon Committee of the House. The point
        of.ordGr raises the quetitlonof whether-said bills are In facts
        apptidprlationbills thereby requiring the certification of the
.,.~~
   _    Comptroller of Public Aacounts pursuant to the provisions of
        Section @a of Article III of the Constitution of Texas.
               The aforementioned constitutional provision reads in part
        as follows:
                  "Prom and after January 1, 1945, save irithe case of
              emergency and Imperative public neCesslty and with a four-
              fifths vote of the total membership of each House, no ap-
              propriation In exci4ss~ofthe cash and anticipated revenue
              of the furidsfrom which such appropriation 1s to be made
              shall be valid. From and after January 1, 1945, no bill
              containing an approptilatlonshall be considered as passed
              or be sent to the Governor for consideration until and
              unless the Comptroller of Public Accounts endorses his
              certificate thereon showing that the amount appropriated
              Is within the amount estimated to be available In the
              affected funds. When the Comptroller finds an approprla-
              tlon bill exceeds the estimated revenue he shall endorse
              such finding thereon and return it to the House in which
              same originated. Such Information shall be Immediately
              made known to both the House of Representatives and the
              Senate and the necessary steps shall be taken to bring
              such appropriation to within the revenue, either by pro-
              viding additional revenue or reducing the appropriation."
Honorable James A. Turman, page 2 (WW-93)


       House .BillNo. 8 establishes new minimum salary schedules
for various public school teachers and administrators and pre-
scribes a formula basis for the calculation of same. Therefore,
House Bill 8 constitutes preexisting law authorizing future
appropriations and Is not an appropriation within itself. House
Bill No. 584 amends Section 2, Article V, Chapter 334, Acts of the
51st Legislature, Regular Session, 1949, by providing for a mlni-
mum monthly salary for school bus drivers with the further pro-
vision that funds for such purpose shall be allocated from the
Foundation School Fund.
       Sections 2(h) and 2(i) of House Bill No. 584 state In sub-
stance that the sum of Two Hundred Fifty Thousand ($25O,OQO.O0)
Dollars is appropriated to the State Board of Control for the es-
tablishment of the School Bus Revolving Fund. However, th:s pro-
vision was merely carried forth from the earlier Acts and if It
does attempt to make an appropriation It is invalid because the
same is not provided for In the caption of the Bill.
       You are therefore advised that, since neither House Bill
No. 8, nor House Bill No. 584 makes an appropriation withln the
meaning of the above cited constitutional provision, neither of
said bills is required to be certified by the Comptroller of
Public Accounts.
                              SUMMARY
          Since neither House Bill No. 8 nor H3,us.e
                                                   Bill
          No. 584 makes an appropriation within the mean-
          ing of Section @a of Article III of the Consti-
          tution of Texas, neither of said bills is re-
          quired to be certified by the Comptroller of
          Public Accounts.
                                 Yours very truly,
                                WILL WILSON
                                Attorney General of Texas

LP:pf:zt                      By &@zq,&        f%u?.+r   /<+z
                                                            y.c,
APPROVED:                         Leonard Passmore
OPINION COMMITTEE:                Assistant
H. Grady Chandler, Chalrman
Edwin P. Horner
John Reeves
Joe G. Rollins
F. C. (Jack) Goodman